ACCEPTED
                                                                                                      09-17-00026-CV
                                                                                           NINTH COURT OF APPEALS
                                                                                                  BEAUMONT, TEXAS
                                                                                                   12/11/2017 3:11 PM
                                                                                               CAROL ANNE HARLEY
                                                                                                               CLERK

                                    NO. 09-17-00026-CV

                                In the COURT OF APPEALS
                                                                                FILED IN
                                                                         9th COURT OF APPEALS
                                           For The                           BEAUMONT, TEXAS
                                                                         12/11/2017 3:11:38 PM
                               NINTH DISTRICT OF TEXAS                     CAROL ANNE HARLEY
                                                                                  Clerk
                                      Beaumont, Texas

MELISSA BARCLAY,
               Appellant/Cross-Appellee
vs.

AURY GENE RICHEY
               Appellee/Cross-Appellant

                         APPELLEE’S SECOND MOTION
                    TO EXTEND TIME TO FILE ORIGINAL BRIEF

TO THE HONORABLE NINTH COURT OF APPEALS:

       AURY GENE RICHEY, Appellee/Cross-Appellant, pursuant to Rule 10.5(b) of the

Texas Rules of Appellate Procedure, moves for a further extension of time in which to file

Appellee’s original brief, and in support would respectfully show the following:

      1. Appellant’s Notice of Appeal and Cross-Appellant’s Notice of Cross-Appeal have
         been timely filed.

      2. The present deadline for filing Appellee’s original brief is December 13, 2017.

      3. Appellee/Cross-Appellant requests an additional thirty (30) days to file his brief. The
         new due date requested is Friday, January 12, 2018.

      4. Appellee/Cross-Appellant requests this extension for the following reasons

         (a) Appellee’s counsel has handled several matters of an emergency nature for other
             clients requiring immediate and extended attention during the past month, and

         (b) Appellee’s counsel has recently made an unanticipated trip out of state to assist a
             family member and lost significant time needed to properly brief this matter, and

         (c) Appellee’s counsel has been out of the office for several days during the past month
             to assist during another family member’s illness.
       5. This motion is made not solely for purposes of delay, but so that justice may be served.

       WHEREFORE, PREMISES CONSIDERED, Appellee/Cross-Appellant respectfully

requests that this Court of Appeals extend the time to file Appellee/Cross-Appellant’s original

brief for thirty (30) days, until Friday, January 12, 2018.

                                               Respectfully submitted,




                                               DAVID L. TOLIN
                                               Texas Bar No. 20106300
                                               TOLIN LAW FIRM
                                               505 W. Lucas Drive, Suite 200
                                               Beaumont, Texas 77706
                                               (409) 896-2792
                                               (281) 254-7944 fax
                                               dtolin@tolinlawfirm.com

                                               ATTORNEY FOR AURY GENE RICHEY,
                                               APPELLEE/CROSS-APPELLANT


                              CERTIFICATE OF CONFERENCE

       I hereby certify that, pursuant to Rule 10.1(a)(5), counsel for Appellee conferred with
counsel for Appellant regarding this motion. Counsel for Appellant is unopposed to the relief
requested herein.




                                               DAVID L. TOLIN


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to Daniel E. Mabry, counsel for Appellant/Cross-Appellee, via eFile.TXCourts.gov on this 11th
day of December, 2017.




                                               DAVID L. TOLIN

                                                  2